United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2473
                                   ___________

Carlos Humberto Vargas Barrios,         *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
       v.                               * Order of the Board of
                                        * Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: November 21, 2011
                                Filed: November 22, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Guatemalan citizen Carlos Humberto Vargas Barrios petitions for review of an
order of the Board of Immigration Appeals, which affirmed an immigration judge’s
decision to deny asylum and withholding of removal. After careful review, this court
concludes that the denials of asylum and withholding of removal are supported by
substantial evidence. See Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir.
2008). This court denies the petition. See 8th Cir. R. 47B.
                       ______________________________